Title: Cotton Tufts to John Adams, 26 November 1784
From: Tufts, Cotton
To: Adams, John



Dear Sr
Weymouth Novr. 26. 1784

Yours of Sept. 5. I received the 13th. Instant and rejoice to hear that You are in the Enjoyment of that Family Felicity, which your Scituation heretofore necessarily prevented.
The Powers which You have given and the Trust which You have committed to me are great. How well I shall execute them Time must determine. New Care and new Trusts have for some Years past been encreasing upon me, they have more than ever pointed out to me the Importance of a right Improvement of Time and have obliged me to an encreased Industry. You may be assured However, that amongst these, Your Interest shall have a full Share of my Attention.

Your Instructions relative to the Purchase of Lands I am pursuing and have already bargaind with David Bass for several Acres of salt Marsh adjoining to a piece already owned by You, and dayly expect to contract with James Theier for the Pasture adjoyning Yours, which when done will put an End to the Dispute between us relative to the Watering Place concerning which I have already wrote to You. The Recovery of Your Debts is a Work so slow in its Progress, that I fear but little will fall into my Hands, timely for Purchases, and Your Incomes some of them will be taken up in Repairs, so that after providing for the Education of Masters Charles and Thomey there will not for some Time be much of an Overplus that I can avail myself off. On these Considerations it is probable that I shall shortly draw on You for £100 sterling, tho shall avoid it, If I can negociate Your Affairs to my Mind. I have taken a View of Your House at Boston and find the Roof so defective as to require a thorough Repair, this must be done next Spring or Summer. It is the Opinion of Your Friends whom I have consulted, that it will be best at the same Time to raise the Roof to a Level with the adjoyning Buildings. The House will rent higher and the Expence will be but comparatively small with doing it at any other Time. This part of Your Estate yields an Income the most certain and productive. I wish for Your Instructions relative to this.
At a Meeting of the Overseers, last Week, A Vote of the Corporation was confirmed, passed in Consequence of Your Address to Presid. Willard, relative to Your Design of sending Your Son to finish his Education at our University provided he might be admitted to such Standing as his Qualifications should entitle him to. It was most chearfully voted. In Consideration of Your great Merit and important Services done Your Country that Your Son (in case You should send him) be accordingly admitted and without any extra Payments. I assure You it gave me great Pleasure to find that You had such a Design in View and I hope it will be effected.
In our last Session of the General Court which began in October and ended the 13th. Instant A Bill passed for the regulating the Exportation of Flax Seed Potash Pearl Ash, Barrelled Beef Pork Fish and Dry Fish. Do. for establishing the Rate at which Gold and Silver Coin shall Pass. Do. for impowering the Delegates in Congress to make Cession of Western Lands to Congress. Do. for Appointing Agents to support our Claims to the Western Lands, which have been laid before Congress (who have appointed a Day for the Appearance of the Parties) &c. During the Session Much Time was spent in debating upon the 4th. Article of the Treaty of Peace whether it obliged to the Payment of Interest during the War on bona Fide Debts contracted before the War. The Recovery of Interest on them was considered by some as unjust, the Debtor during the War having been under a legal Incapacity to pay either Principal or Interest and by the War rendered unable to improve the Principal to Advantage. These and some other Arguments had so far their Weight as to produce An Act for suspending of Execution so far it related to the Interest, untill the next Sitting of the General Court which will be on the 3d. Wednesday of January. In the mean Time to consult Congress with Respect to the Sense of it. I must confess I am not able to see (in case of Doubt) what Congress has to do with the Matter, untill the Contracting Powers shall have mutually agreed upon an Explanation. But always having had an Idea that Interest was as much a Debt as principal and as reducible to a certainty—and not being severed by any formal Act in the Treaty—Were I an Englishman or an American I should consider myself as having a Right to make the Claim.
It was much in Agitation to lay a Duty on Lumber exported in British Bottoms. A Bill was formed for that purpose, and will be taken up the next Sessions and probably be enacted.
It has been said that both France and England can import their Timber and other Articles of Lumber much cheaper from Denmark than from America. If Your Leisure will permit, do give me Your Sentiments on this Subject.

Be pleased to present my Affectionate Regards to Mrs. Adams and Your Children And Am Your Aff. Friend and H Serv
Cotton Tufts

